       Case 1:19-cv-06357-RA-OTW Document 44 Filed 08/31/21 Page 1 of 6
                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 8/31/2021


 ZHENGJIE XING,

                            Plaintiff,
                                                             No. 19-CV-6357 (RA)
                       v.
                                                               MEMORANDUM
                                                              OPINION & ORDER
 AJI SUSHI INC., doing business as Yo Sushi,
 WANG ZHOU,

                            Defendants.


RONNIE ABRAMS, United States District Judge:

       Plaintiff Zhengjie Xing brings this action against his former employer Aji Sushi Inc. (“Aji

Sushi”) and its owner Wang Zhou (collectively, “Defendants”) principally alleging failure to pay

minimum and overtime wages in violation of the Fair Labor Standards Act (“FLSA”) and the New

York Labor Law (“NYLL”). Now before the Court is Plaintiff’s motion for summary judgment.

Defendants do not oppose the motion as to liability. For the reasons that follow, the motion is

granted.

                                         BACKGROUND

       The following facts are drawn principally from Plaintiff’s Rule 56.1 Statement (“56.1

Stmt.”), Dkt. 41, the Declaration of Brittany Weiner in Support of the Motion for Summary

Judgment (“Weiner Decl.”), Dkt. 40, and the exhibits thereto. Unless otherwise noted, the facts

are undisputed.

       Plaintiff Zhengjie Xing worked as a deliveryman at Aji Sushi from June 2018 until June

2019. 56.1 Stmt. ¶¶ 4-5. Defendant Aji Sushi is a limited liability company doing business as Yo

Sushi, located at 208 Third Avenue in Manhattan, New York. Id. ¶ 1. Defendant Wang Zhou is
       Case 1:19-cv-06357-RA-OTW Document 44 Filed 08/31/21 Page 2 of 6




the sole owner of Aji Sushi, and in charge of the restaurant’s operations. Id. ¶¶ 2-3. At all relevant

times, Aji Sushi’s annual sales exceeded $500,000. Id. ¶ 6.

       Plaintiff’s shift began at 5:00 p.m. and he “often worked more than forty (40) hours per

week.” Id. ¶ 9. Plaintiff attests that he usually continued working until 2:00 a.m., if not later. See

Dkt. 40-2., Affidavit of Plaintiff Zhengjie Xing in Support of Motion for Summary Judgment

(“Xing Aff.”) ¶ 5. “More often than not” during the year that he was employed, he worked seven

days per week. 56.1 Stmt. ¶ 10. Plaintiff was paid $300 per week throughout his employment at

Aji Sushi, regardless of the number of hours that he actually worked. Id. ¶¶ 10-11. This wage

calculation excludes any tips that he received. Id. ¶ 10. But Plaintiff never signed any document

regarding his tips, nor was he “given any document evidencing that his hourly rate would be

reduced” on that basis. Id. ¶¶ 13-14.

       In fact, Plaintiff never received a weekly paystub or any other weekly record of payment.

Id. ¶ 15. There was no “time-keeping system” at Aji Sushi. Id. ¶ 12. Nor did Aji Sushi display

“the minimum wage poster” in any language other than English. Id. ¶ 16. Plaintiff, whose primary

language is Mandarin, Xing Aff. ¶ 2, does not speak English fluently, 56.1 Stmt. ¶ 17.

       On July 9, 2019, Plaintiff filed this action, claiming that Defendants’ conduct as described

above violated the FLSA and NYLL. See Dkt. 1. On December 8, 2020, following the completion

of discovery, Plaintiff moved for summary judgment. Dkt. 38. In lieu of filing an opposition,

Defendants submitted a letter on January 7, 2021, indicating that they were “not opposed to

plaintiff’s motion for summary judgment as to defendants’ liability under FLSA and New York

state laws, as well as plaintiff’s entitlement to counsel fee[s] and costs.” Dkt. 42. “Defendants

further agree with plaintiff’s contention that the remaining issue to be addressed at trial would be

confined to the amount of damages alone.” Id.



                                                  2
       Case 1:19-cv-06357-RA-OTW Document 44 Filed 08/31/21 Page 3 of 6




                                   STANDARD OF REVIEW

       Federal Rule of Civil Procedure 56 authorizes a court to grant summary judgment if the

movant establishes that “there is no genuine issue as to any material fact and that the movant is

entitled to judgment as a matter of law.” Roe v. City of Waterbury, 542 F.3d 31, 35 (2d Cir. 2008)

(internal quotation marks omitted). A fact is “material” if it “might affect the outcome of the suit

under the governing law,” and it is “genuine” if “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Id. (internal quotation marks omitted). The moving

party bears the burden of demonstrating that no genuine issue of material fact exists. See, e.g.,

Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011). Even if a motion for summary

judgment is unopposed, the district court must still determine that the moving party has met its

burden and that the citation to the evidence in the record supports the [unopposed] assertion.”

Jackson v. Fed. Exp., 766 F.3d 189, 194 (2d Cir. 2014).

                                          DISCUSSION

       The Court finds that Plaintiff has satisfied his burden of establishing entitlement to

judgment as a matter of law on all substantive counts alleged in the complaint. The Court addresses

each count in turn.

       Pursuant to the FLSA and the NYLL, an employee can bring a civil action against his

employer for violation of those statutes’ minimum-wage and overtime provisions. See 29 U.S.C.

§ 216(b); N.Y. Lab. Law § 663(1). As an initial matter, the Court finds that Zhou qualifies as an

“employer” under both federal and state law. The record makes clear that he owns Aji Sushi and

that he is the only person “in charge of its operations.” 56.1 Stmt. ¶ 3; see 29 U.S.C. § 203(d)

(“‘Employer’ includes any person acting directly or indirectly in the interest of an employer in




                                                 3
       Case 1:19-cv-06357-RA-OTW Document 44 Filed 08/31/21 Page 4 of 6




relation to an employee”); N.Y. Lab. Law § 190(3) (“‘Employer’ includes any person . . .

employing any individual in any occupation, industry, trade, business or service.”).

       With respect to overtime, both statutes require that an employee who works more than forty

hours per week be paid at a rate not less than 150% of that employee’s regular hourly rate for all

hours worked beyond forty. 29 U.S.C. § 207(a)(1); N.Y. Comp. Codes R. & Regs. Tit. 12 § 142–

2.2. There is some dispute about the precise number of hours that Plaintiff worked. Compare

Xing Aff. ¶ 8 (“For the majority of my time at Aji Sushi, I worked over 60 hours per week.”) with

56.1 Stmt. ¶ 8 (quoting deposition testimony of Zhou to the effect that Plaintiff, at times, worked

49 hours per week). Even viewed in the light most favorable to Defendants, however, the record

makes clear that Plaintiff at times worked more than forty hours per week without any extra

compensation. See 56.1 Stmt. ¶¶ 8-11. Defendants are therefore liable under both statutes for

failure to pay the overtime rate.

       Failure to pay the required minimum wage is similarly actionable under the FLSA and

NYLL. See 29 U.S.C. § 216; N.Y. Lab. Law § 663. It is undisputed that Plaintiff was paid $300

a week throughout his employment, regardless of the number of hours he worked each week. 56.1

Stmt. ¶ 11. Zhou’s testimony that Plaintiff, at points during his employment, worked 49 hours per

week, see id. ¶ 8, indicates that his effective rate of pay was approximately $6.12 an hour. That

rate falls below the federal minimum wage, which remained at $7.25 per hour throughout

Plaintiff’s employment, 29 U.S.C. § 206(a)(1)(C).       Plaintiff was also paid below the state

minimum wage, which was at least $12.00 per hour for businesses in New York City at all relevant

times. See N.Y. Lab. Law § 652. As it is undisputed that Plaintiff never received written notice

that his hourly rate would be reduced because of tips, see 56.1 Stmt. ¶¶ 13-15, Defendants are not

entitled to a “tip credit,” which permits an employer to pay a tipped employee a cash wage that is



                                                4
       Case 1:19-cv-06357-RA-OTW Document 44 Filed 08/31/21 Page 5 of 6




lower than the statutory minimum wage, provided that the cash wage and the employee’s tips,

taken together, are at least equivalent to the minimum wage. See 29 U.S.C. § 203(m)(2)(A) (tip

credit applies under FLSA only where tipped “employee has been informed by the employer of

the provisions of this subsection”); N.Y. Comp. Codes R. & Regs. tit. 12, § 146-2.2 (requiring

employers to give “written notice of … the amount of tip credit” to qualify for same under the

NYLL). Under either statute, the employer bears the burden of proving compliance with tip-credit

notice requirements. See Feng Chen v. Patel, No. 16 Civ. 1130 (AT) (SDA), 2019 WL 2763836,

at *6-*7 (S.D.N.Y. July 2, 2019). Accordingly, Defendants are liable for violations of the

minimum-wage provisions under both federal and state law.

       Lastly, the NYLL requires employers to “furnish each employee with a statement with

every payment of wages” that includes, inter alia, the rate of payment, the gross wages provided,

and the applicable overtime rate. N.Y. Lab. Law § 195(3). Section 195(1) similarly requires that

an employer “provide his or her employees, in writing in English and in the language identified by

each employee as [their] primary language,” a notice that includes, as relevant here, an employee’s

regular hourly rate and overtime rate of pay. Id. § 195(1)(a). The record makes clear that

Defendants failed to provide Plaintiff with either the required paystubs, 56.1. Stmt. ¶ 15, or a notice

in his native language of Mandarin, id. ¶ 16. Defendants are therefore liable for violations of

NYLL §§ 195(1) and 195(3).




                                                  5
         Case 1:19-cv-06357-RA-OTW Document 44 Filed 08/31/21 Page 6 of 6




                                          CONCLUSION
         For the reasons set forth above, Plaintiff’s motion for summary judgment is granted as to

liability under the overtime and minimum-wage provisions of the FLSA and the NYLL, as well as

NYLL §§ 195(1) and 195(3). Under the FLSA or NYLL, Plaintiff is entitled to liquidated damages

in an amount equal to the underpayment of wages. See 29 U.S.C. § 216(b); N.Y. Lab. Law

§ 663(1). Pursuant to N.Y. C.P.L.R. § 5001(a), Plaintiff is also entitled to prejudgment interest

for underpayment of wages, but only under the NYLL. Reilly v. Natwest Markets Grp. Inc., 181

F.3d 253, 265 (2d Cir. 1999). The appropriate amount of damages shall be determined at trial.

Plaintiff is also entitled to an award of reasonable attorneys’ fees and costs, in an amount to be

determined by the Court.

         The parties shall appear before the Court for a status conference on September 14, 2021 at

2:30 p.m., at which they shall be prepared to set dates for trial. The Court will hold this conference

by telephone. The parties shall use the dial-in information provided below to call into the

conference: Call-in Number: (888) 363-4749; Access Code: 1015508. This conference line is open

to the public.

         The Clerk of Court is respectfully directed to terminate the item at docket number 38.



SO ORDERED.

Dated:      August 31, 2021
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge




                                                  6
